Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 8, 2010, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked part time as a sales associate and customer service representative for the employer from October 2009 to December 2009. Apparently bothered by comments that her coworkers were making to each other, claimant tendered her resignation. Thereafter, the Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits on the ground that she voluntarily left her employment without good cause, and claimant now appeals.
We affirm. General dissatisfaction with working conditions or an inability to get along with coworkers does not constitute good cause for leaving employment, particularly where a claimant has not afforded the employer a reasonable opportunity to address the matter (see Matter of Wrobleski [Com *1670missioner of Labor], 65 AD3d 1411, 1412 [2009]; Matter of Schwartz [New York City Dept. of City wide Admin. Servs.— Commissioner of Labor], 62 AD3d 1231, 1231-1232 [2009]). Here, although claimant was bothered by coworkers’ comments that she found offensive, none of the comments was directed at her and she admitted that she never brought the problem to her supervisor’s attention, even when she gave notice of her resignation. Therefore, we find that substantial evidence supports the Board’s decision and we decline to disturb it.
We have examined petitioner’s remaining contentions and find them to be without merit.
Mercure, J.E, Spain, Malone Jr., Stein and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.